UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4130
CARSON NORWOOD SUTTON,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-94-18-BR)

                      Submitted: August 14, 2001

                      Decided: September 17, 2001

     Before NIEMEYER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, James A. Candelmo, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. SUTTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Carson Norwood Sutton appeals the revocation of his supervised
release and the imposition of a twenty-four-month prison sentence.
Finding no error, we affirm.

   Sutton pled guilty to conspiracy to distribute cocaine base, 21
U.S.C. § 846 (1994), and possession with intent to distribute cocaine
base, 21 U.S.C.A. § 841(a)(1) (West 1999). After serving a thirty-
month term of imprisonment, Sutton was released with supervision.
Sutton first violated his supervised release by failing two drug tests
in September 1999 and was placed in a drug treatment program. He
again tested positive in August 2000. Upon motion by his probation
officer, the court found Sutton guilty of violating his supervised
release, placed him in an intensive drug treatment program, and con-
tinued the motion until January 2001. In November 2000, Sutton was
arrested for driving while intoxicated and failed to make a timely
report of the arrest to his probation officer. Upon a new motion by the
probation officer, the court revoked Sutton’s supervised release and
sentenced him to twenty-four months in prison, the minimum term
that would allow him to receive intensive drug counseling.

   Sutton claims that the district court improperly considered his need
for rehabilitation when it revoked his supervised release and deter-
mined the length of his sentence. Because he failed to raise this objec-
tion below, we review Sutton’s appeal only for plain error. United
States v. Olano, 507 U.S. 725, 732-37 (1993).

   The district court did not plainly err by considering Sutton’s need
for rehabilitation. The statute governing the imposition and revocation
of supervised release expressly permits consideration of a defendant’s
need for rehabilitation. 18 U.S.C.A. § 3583 (West 1985 & Supp.
1999). Section 3583 directs the court to consider the factors set forth
                      UNITED STATES v. SUTTON                       3
in 18 U.S.C.A. § 3553(a) (West 1985 & Supp. 1999), which include
the defendant’s need for "educational or vocational training, medical
care, or other correctional training." 18 U.S.C.A. § 3553(a)(2)(D).
Thus, the express language of § 3583 allows the district court to con-
sider Sutton’s need for rehabilitation in revoking supervised release
and determining the length of imprisonment. See United States v.
Brown, 224 F.3d 1237, 1240 (11th Cir. 2000); United States v. Thor-
nell, 128 F.3d 687, 688 (8th Cir. 1997); United States v. Jackson, 70
F.3d 874, 880 (6th Cir. 1995); United States v. Giddings, 37 F.3d
1091, 1097 (5th Cir. 1994); United States v. Anderson, 15 F.3d 278,
282-83 (2d Cir. 1994).

   Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED